Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 12, 2021, June 13, 2022 and September 07, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 7 and 17 are objected to because of the following informalities:  Please replace “shield can be disposed” with --shield can disposed--.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 15 of U.S. Patent No. 11,063,370. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 5 of the ‘370 patent teaches each and every limitation of claim 1.
Regarding claim 2, claim 5 of the ‘370 patent teaches each and every limitation of claim 2.
Regarding claim 3, claim 5 of the ‘370 patent teaches each and every limitation of claim 3.
Regarding claim 11, claim 15 of the ‘370 patent teaches each and every limitation of claim 11.
Regarding claim 12, claim 15 of the ‘370 patent teaches each and every limitation of claim 12.
Regarding claim 13, claim 15 of the ‘370 patent teaches each and every limitation of claim 13.

Claims 1-3, 5, 6, 8, 11-13, 15, 16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9, 11, 17 and 18 of U.S. Patent No. 11,050,165. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 1 of the ‘165 patent teaches each and every limitation of claim 1.
Regarding claim 2, claim 1 of the ‘165 patent teaches each and every limitation of claim 2.
Regarding claim 3, claim 9 of the ‘165 patent teaches each and every limitation of claim 3.
Regarding claim 5, claim 8 of the ‘165 patent teaches each and every limitation of claim 5.
Regarding claim 6, claim 8 of the ‘165 patent teaches each and every limitation of claim 6.
Regarding claim 8, claim 8 of the ‘165 patent teaches each and every limitation of claim 8.
Regarding claim 11, claim 11 of the ‘165 patent teaches each and every limitation of claim 11.
Regarding claim 12, claim 11 of the ‘165 patent teaches each and every limitation of claim 12.
Regarding claim 13, claim 18 of the ‘165 patent teaches each and every limitation of claim 13.
Regarding claim 15, claim 17 of the ‘165 patent teaches each and every limitation of claim 15.
Regarding claim 16, claim 17 of the ‘165 patent teaches each and every limitation of claim 16.
Regarding claim 18, claim 17 of the ‘165 patent teaches each and every limitation of claim 18.

Claims 1-4, 9-14, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8, 11, 14-16 and 18 of U.S. Patent No. 11,063,371. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 1 of the ‘371 patent teaches each and every limitation of claim 1.
Regarding claim 2, claim 4 of the ‘371 patent teaches each and every limitation of claim 2.
Regarding claim 3, claim 8 of the ‘371 patent teaches each and every limitation of claim 3.
Regarding claim 4, claim 1 of the ‘371 patent teaches each and every limitation of claim 4.
Regarding claim 9, claim 5 of the ‘371 patent teaches each and every limitation of claim 9.
Regarding claim 10, claim 6 of the ‘371 patent teaches each and every limitation of claim 10.
Regarding claim 11, claim 11 of the ‘371 patent teaches each and every limitation of claim 11.
Regarding claim 12, claim 14 of the ‘371 patent teaches each and every limitation of claim 12.
Regarding claim 13, claim 18 of the ‘371 patent teaches each and every limitation of claim 13.
Regarding claim 14, claim 11 of the ‘371 patent teaches each and every limitation of claim 14.
Regarding claim 19, claim 15 of the ‘371 patent teaches each and every limitation of claim 19.
Regarding claim 20, claim 16 of the ‘371 patent teaches each and every limitation of claim 20.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert Karacsony/Primary Examiner, Art Unit 2845